Name: 2005/615/EC: Commission Decision of 16 August 2005 amending Annex XI to Council Directive 2003/85/EC with regard to national laboratories in certain Member States (notified under document number C(2005) 3121) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: economic geography;  agricultural policy;  agricultural activity;  research and intellectual property
 Date Published: 2006-12-12; 2005-08-18

 18.8.2005 EN Official Journal of the European Union L 213/14 COMMISSION DECISION of 16 August 2005 amending Annex XI to Council Directive 2003/85/EC with regard to national laboratories in certain Member States (notified under document number C(2005) 3121) (Text with EEA relevance) (2005/615/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2003/85/EC of 29 September 2003 on Community measures for the control of foot-and-mouth disease repealing Directive 85/511/EEC and Decisions 89/531/EEC and 91/665/EEC and amending Directive 92/46/EEC (1), and in particular Article 67(2) thereof, Whereas: (1) For security reasons it is important to maintain the list of national laboratories authorised to handle live foot-and-mouth disease virus updated. (2) The competent authorities of Denmark, Germany and Poland have officially informed the Commission on changes relating to their national reference laboratory for foot-and-mouth disease. (3) The competent authorities of Slovakia officially informed the Commission of arrangements they have made in accordance with Article 68(2) of the Directive. (4) For clarity it appears appropriate to list the Member States in the order of the ISO country code. (5) It is necessary to adapt the list of national laboratories authorised to handle live foot-and-mouth disease virus and to amend Part A of Annex XI to Directive 2003/85/EC accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The list of National laboratories authorised to handle live foot-and-mouth disease virus in Part A of Annex XI to Directive 2003/85/EC is replaced by the text in the Annex to this Decision. Article 2 The Decision is addressed to the Member States. Done at Brussels, 16 August 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 306, 22.11.2003, p. 1. ANNEX The list of national laboratories authorised to handle live foot-and-mouth disease virus in Part A of Annex XI to Directive 2003/85/EC is replaced by the following: National laboratories authorised to handle live foot-and-mouth disease virus Member State where laboratory is situated Laboratory Member States using the services of laboratory ISO-code Name AT Austria Ã sterreichische Agentur fÃ ¼r Gesundheit und ErnÃ ¤hrungssicherheit VeterinÃ ¤rmedizinische Untersuchungen MÃ ¶dling Austria BE Belgium Veterinary and Agrochemical Research Centre CODA-CERVA-VAR Uccle Belgium Luxembourg CZ Czech Republic StatnÃ ­ veterinÃ ¡rnÃ ­ Ã ºstav Praha, Praha Czech Republic DE Germany Friedrich-Loeffler-Institut Bundesforschungsinstitut fÃ ¼r Tiergesundheit, Greifswald  Insel Riems Germany Slovakia DK Denmark Danmarks FÃ ¸devareforskning, Afdeling for Virologi, Lindholm Denmark Finland Sweden ES Spain Laboratorio Central de Sanidad Animal, Madrid Spain FR France Agence franÃ §aise de sÃ ©curitÃ © sanitaire des aliments (AFSSA)  Laboratoire dÃ ©tudes et de recherches en pathologie bovine et hygiÃ ¨ne des viandes, Lyon  Laboratoire dÃ ©tudes et de recherches en pathologie animale et zoonoses, Maison-Alfort France GB United Kingdom Institute for Animal Health, Pirbright United Kingdom Estonia Finland Ireland Malta Sweden GR Greece ÃÃ ½Ã Ã Ã ¹Ã Ã ¿Ã Ã Ã ¿ Ã ±Ã Ã ¸Ã Ã ´Ã ¿Ã Ã  ÃÃ Ã Ã µÃ Ã ¿Ã , Ã Ã ³Ã ¯Ã ± Ã Ã ±Ã Ã ±Ã Ã ºÃ µÃ Ã ® Ã Ã Ã Ã ¹Ã ºÃ ®Ã  Greece HU Hungary OrszÃ ¡gos Ã llategÃ ©szsÃ ©gÃ ¼gyi IntÃ ©zet (OÃ I), Budapest Hungary IT Italy Istituto zooprofilattico sperimentale della Lombardia e dell'Emilia Romagna, Brescia Italy Cyprus LT Lithuania NacionalinÃ  veterinarijos laboratorija, Vilnius Lithuania LV Latvia Valsts veterinÃ rmedicÃ «nas diagnostikas centrs, RÃ «ga Latvia NL Netherlands CIDC-Lelystad Central Institute for Animal Disease Control Lelystad Netherlands PL Poland ZakÃ ad Pryszczycy PaÃ stwowego Instytutu Weterynaryjnego  PaÃ stwowego Instytutu Badawczego, ZduÃ ska Wola Poland SI Slovenia Nacionalni veterinarski inÃ ¡titut, Lubljana Slovenia